On the court’s own motion, the order dated April 6, 1959, dismissing the appeal from a judgment of conviction, is vacated. Motion by appellant for reconsideration of his motion to dispense with printing and for assignment of counsel, granted. On reconsideration, appellant’s motion to dispense with printing and for assignment of counsel, granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. Appellant’s time to perfect the appeal is enlarged to the September Term, beginning September 6, 1961; appeal ordered on the calendar for said term. Reuben E. Gross, Esquire, 30 Bay Street, Staten Island 1, New York, is assigned as counsel to prosecute the appeal. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.